         Case 1:19-cv-11626-DPW Document 98 Filed 09/23/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                 Plaintiff
        v.                                           Civil Action No: 1:19-cv-11626-DPW

 TRUSTEES OF BOSTON COLLEGE,
                 Defendant

                                 STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a), plaintiff John Doe and defendant Trustees of Boston

College stipulate that all claims asserted in this action shall be dismissed with prejudice and

without costs.


JOHN DOE,                                              TRUSTEES OF BOSTON COLLEGE,

By: /s/ Stuart Bernstein                               By: /s/ Elizabeth H. Kelly
Andrew T. Miltenberg, Esq. (pro hac vice)              Daryl J. Lapp, Esq. (BBO #554980)
Stuart Bernstein, Esq. (pro hac vice)                  Elizabeth H. Kelly, Esq. (BBO #672277)
NESENOFF & MILTENBERG, LLP                             LOCKE LORD LLP
363 Seventh Avenue, Fifth Floor                        111 Huntington Avenue
New York, New York 10001                               Boston, Massachusetts 02199
(212) 736-4500                                         (617) 230-0100
amiltenberg@nmllplaw.com                               daryl.lapp@lockelord.com
sbernstein@nmllplaw.com                                liz.kelly@lockelord.com

Tara J. Davis, Esq. (BBO #675346)
Regina M. Federico, Esq. (BBO #700099)
NESENOFF & MILTENBERG, LLP
101 Federal Street, Nineteenth Floor
Boston, Massachusetts 02110
(617) 209-2188
tdavis@nmllplaw.com
rfederico@nmllplaw.com




                                                 1
          Case 1:19-cv-11626-DPW Document 98 Filed 09/23/20 Page 2 of 2



                                     Certificate of Service

        I certify that on September 23, 2020, this document was filed through the Electronic Case
Filing System of the United States District Court for the District of Massachusetts and will be
served electronically by the Court to the Registered Participants identified in the Notice of
Electronic Filing.

                                                    /s/ Elizabeth H. Kelly
                                                    Elizabeth H. Kelly




                                                2


83676396v.1
